Citation Nr: 1709385	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-27 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for a thyroid disability, to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a chronic disorder to account for hand tremors, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2013, the Board denied entitlement to service connection for the issues on appeal.  The Veteran appealed that decision to the United States Court of Appeal for Veterans Claims (Court) and, in March 2014, the Court granted a joint motion for remand (JMR) and vacated the May 2013 Board decision.  

In September 2014, the Board remanded the issues of entitlement to service connection for thyroid and hand tremor conditions, and again denied the Veteran's appeal for entitlement to service connection for leukemia and cataracts.  

The Veteran also appealed that decision to the Court and, in June 2015, the Court granted another JMR (JMR2) vacating the September 2014 Board decision as to the determinations regarding leukemia and cataracts and remanding the matters to the Board for action consistent with the terms of the JMR2.  The Board remanded all four issues for further development in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for leukemia, a thyroid disability, and cataracts, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delays in the full adjudication of this case. 


FINDING OF FACT

In a December 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for a chronic disorder to account for hand tremors.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a chronic disorder to account for hand tremors have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2015, three days prior to the issuance of the Board's December 2015 remand addressing the issue, the Veteran submitted a statement indicating that he wished to withdraw his claim for entitlement to service connection for a chronic disorder to account for hand tremors.  While the correspondence was received by VA prior to the issuance of the December 2015 remand, it does not appear to have been seen by the Board prior to such issuance.  In subsequent correspondence, the Veteran's representative has referenced only the other three issues on appeal.  Accordingly, the Board finds that, despite the fact that the issue was subsequently remanded, the Veteran does not intend to pursue his appeal of the issue of entitlement to service connection for a chronic disorder to account for hand tremors.
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a chronic disorder to account for hand tremors is dismissed.


REMAND

While further delay is very regrettable, the Board finds remand is again warranted.  

The Veteran asserts that he suffers from the claimed disabilities, and that they were caused by exposure to ionizing radiation from radar systems encountered in his military service as a radar operator.  In December 2015, the Board directed the AOJ to submit a request to the Department of the Army asking for an explanation as to whether the Veteran's duties as a radar operator put him in close enough proximity to a radar so as to expose him to ionizing radiation and, if so, to how much radiation.  

It is important to note that this case has been to the Veteran's Court twice and the Board must make every effort to address the Court's concerns, as noted within JMR1 and JMR2.  

The AOJ was specifically instructed to include a copy of the Veteran's service personnel folder and several pages of his June 2011 hearing transcript as part of the request.  After obtaining such explanation, the AOJ was directed to forward the case to the Under Secretary Health for a dose estimate pursuant to 38 C.F.R. § 3.311 (2016), and then to schedule the Veteran for VA examinations with regard to the claims on appeal.  Furthermore, the RO was directed to refer any claims as appropriate to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(b).

Unfortunately, the Board cannot find that there has been substantial compliance with the remand directives.  While the AOJ appears to have made a request to the Department of the Army as directed, there is no evidence that the AOJ included the Veteran's service personnel folder and hearing transcript as directed, and there is no indication that any response was received.  None of the other development was completed, and the claims were not readjudicated in a Supplemental Statement of the Case before being returned to the Board.  Accordingly, remand is again warranted for compliance with the Board's December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the Department of the Army as to whether the Veteran's duties as a radar operator put him in close enough proximity to a radar so as to expose him to ionizing radiation and, if so, for an explanation as to how much radiation he was exposed to in such position.  

The request must specify that the Department of the Army explain how it arrived at whatever conclusions are reached.  The request must include a copy of the Veteran's service personnel folder and a copy of pages 8, 9, and 10 of the June 2011 hearing transcript.  Conduct any necessary development suggested by any information provided.  Notify the Veteran of and associate with the claims file any responses received. 

2.  After the above development has been completed, forward the case to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311.

3.  After the above development has been completed, schedule the Veteran for appropriate VA examination(s) with regard to the claims on appeal by an examiner (or examiners) who has not previously examined him.  The examiner(s) must review the claims file in conjunction with the examination.  The AOJ must inform the examiner(s) as to whether the Veteran was exposed to ionizing radiation from radar during service and, if so, the amount of exposure, consistent with the development described above.  The AOJ may not rely on the Board's previous finding that the Veteran was not exposed to ionizing radiation during service.  The examiner is asked to accomplish the following:

a.  Identify any and all conditions of the thyroid that the Veteran has suffered at any time during the course of the appeal.  Address whether the Veteran has had thyroid cancer at any point during the course of the appeal.  All necessary testing must be done; the examiner may not rely on a lack of diagnosis in the record to conclude that the Veteran does not have thyroid cancer.  

Then, provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed condition of the thyroid was caused by the Veteran's active service, to include as due to exposure to ionizing radiation if the AOJ indicates that he was exposed as such.  

A complete explanation (rationale) must be provided for any conclusion reached.  

b.  If it is determined, from the development described above, that the Veteran was exposed to ionizing radiation during service, provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's leukemia was caused by such exposure.  
	
A complete explanation (rationale) must be provided for any conclusion reached.  

c.  If it is determined, from the development described above, that the Veteran was exposed to ionizing radiation during service, provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts were caused by such exposure.  
	
A complete explanation (rationale) must be provided for any conclusion reached.  

4.  After the above development has been completed, and if it is determined that the Veteran was exposed to ionizing radiation, refer the claims to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(b).

5.  This case has been the Veteran's Court on multiple occasions and the questions being posed by the JMRs are complex and should be fully considered.  After completing all requested actions, and any additional actions deemed warranted, the AOJ must readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case must then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


